Citation Nr: 0100970	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  96-50 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
left knee injury with osteochondritis dissecans, currently 
rated 20 percent disabling and degenerative arthritis of the 
left knee joint, currently rated 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active duty for training from October 1978 to 
January 1979, and inactive duty from September 1979 to 
December 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 and later rating 
decisions by the Washington, D.C., Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for residuals of a left knee injury with 
osteochondritis dissecans and rated this disorder 10 percent 
disabling.  A subsequent March 1997 rating decision increased 
the disability evaluation of the veteran's service-connected 
left knee disorder from 10 percent to 20 percent.  

This case was previously before the Board in February 1998, 
it was remanded to the Washington, D.C. RO for further 
evidentiary development.  While the case was in remand 
status, the veteran relocated to South Carolina, and his 
claims file has been transferred to the jurisdiction of the 
Columbia, South Carolina RO.  Prior to his relocation, the 
Washington, D.C. RO, in June 1998 granted the veteran a 
10 percent disability evaluation for degenerative arthritis 
of the left knee joint under Diagnostic Code 5003 in addition 
to the 20 percent disability evaluation already awarded under 
Diagnostic Code 5258.  

Thereafter, secondary service connection for a right knee 
disorder and a low back disorder was denied by a 
November 1999 RO rating action.  A notice of disagreement 
with these determinations was received in January 2000.  A 
statement of the case was furnished to the veteran in 
March 2000.  A substantive appeal has not been received from 
the veteran and the Board, at this time, is thus without 
jurisdiction with regard to the claims for secondary service 
connection and will not further address these claims herein.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The service-connected left knee disability is manifested 
by limitation of flexion to 100 degrees, inconsistent 
limitation of extension, pain and crepitus on motion, atrophy 
and decreased strength of the quadriceps, decreased strength 
of the hamstrings, subjective reports of locking and "giving 
way" (subluxation), and inconsistent-but no more than 
slight-instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent under Diagnostic 
Code 5003-5261, contemplating limitation of motion, pain, 
crepitus, muscle atrophy, and weakness, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5003, 5260 and 5261 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for a separate rating of 10 percent under 
Diagnostic Code 5257, contemplating slight instability or 
subluxation as well as subjective reports of locking, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and Part 4, Codes 5257, 
5258 (2000); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that we have found that all relevant facts 
have been properly developed, and that the clinical data on 
file are sufficient for us to render a fair and equitable 
determination of the matter at hand.  There are no identified 
relevant records which have not been obtained.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § _, 114 Stat. 2096 (2000).  

Factual Background

A review of the veteran's service medical records shows that 
the veteran had an extensive history of left knee 
osteochondritis in service which limited his ability to 
perform physical activities of running, jumping, squatting 
and marching.  

Following service discharge, the veteran was hospitalized at 
a private medical facility in September 1995 for continuing 
complaints of left knee pain and discomfort.  He underwent an 
arthroscopy and arthrotomy with internal fixation of the 
femoral condyle with two Richard's screws.  

On his initial VA examination in December 1995, the veteran 
related running and twisting his left knee in 1979 with 
resulting pain and swelling.  He complained of persistent and 
increased pain, especially with climbing stairs.  He stated 
that in September 1995 he had open surgery on the left knee 
and had a "chip bone" put back in place with two screws.  He 
said that postoperatively, he has had continuing pain.  On 
physical examination, the veteran was found to have a 
generally normal gait without support.  He was noted to sit 
and stand, remove and replace his pants, and climb on and off 
the examination table without difficulty.  There was no 
obvious limitation of motion or pain on motion noted.  The 
left knee was tender to palpation over the medial aspect.  
Slight swelling was also noted.  There was no instability.  
Range of motion was flexion to 110 degrees and extension to 
30 degrees less than 0, with the veteran explaining his 
extension was limited by pain in the medial aspect of the 
knee.  An X-ray of the left knee was interpreted to reveal 
orthopedic screws of the distal femur and mild degenerative 
changes.  

Service connection for residuals of a left knee injury with 
osteochondritis dissecans was established by an RO rating 
action dated in September 1996.  This disorder was rated 
10 percent disabling, effective from October 1995.  

On VA examination in December 1996, the veteran continued to 
complain of left knee pain.  He said he was unable to walk 
more than a quarter mile and that lifting weights was 
difficult.  He stated that sometimes, his left knee catches 
and seems to lock up on the outside on the lateral aspect.  
He also said that he had difficulty riding in a car.  On 
physical examination, the veteran was noted to have erect 
posture and a limping gait.  Examination of the left lower 
extremity showed some wasting of the quadriceps anteriorly on 
the left.  There was also soft tissue swelling measuring 
about 2.5 centimeters in diameter lateral to the left 
patella.  No other deformity of the left knee joint was seen.  
There was no joint line tenderness.  Flexion was limited to 
100 degrees.  There was no report of the veteran's left knee 
extension.  There was marked crepitus on flexion and the 
veteran appeared to be in moderately severe pain on motion of 
the left knee joint.  There was no left knee joint 
instability.  Degenerative arthritis of the left knee joint 
with limitation of motion and pain on motion with associated 
wasting of the quadriceps muscles on the left was the 
pertinent diagnosis.  

The disability evaluation for the veteran's service-connected 
left knee injury residuals was increased from 10 percent to 
20 percent disabling by a March 1997 RO rating action.  This 
increased rating became effective from October 1995.  

The veteran appeared and proffered testimony at a 
January 1998 personal hearing before the undersigned member 
of the Board in Washington, D.C.  The veteran described 
discomfort extending his knee and difficulty squatting.  He 
said he has restrictions on his physical activities, which 
are attributable to his left knee, including past 
recreational activities such as playing tennis.  The veteran 
also testified that his service-connected left knee 
disability caused him difficulty in performing a number of 
tasks related to his duties as a security guard.  

In a June 1998 rating action, the RO took note of the then 
recent Precedent Opinion by the VA General Counsel which held 
that a veteran who has arthritis and instability in his knees 
may receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 4, 
1997).  The RO assigned the veteran a separate 10 percent 
disability evaluation under Diagnostic Code 5003 for 
degenerative arthritis of the left knee joint, also effective 
from October 1995.  

On a VA examination on September 17, 1998, the veteran was 
described as appearing to have a normal gait and being quite 
overweight, in excess of 300 pounds.  On physical examination 
of the left knee, tenderness to palpation was claimed over 
the medial aspect of the left knee.  There was slight 
swelling but no deformities or instability.  Left knee 
flexion was to 110 degrees and extension was to 10 degrees 
less than 0 degrees.  

On VA examination in June 1999 it was noted that the veteran 
had recently moved from Washington, D.C., where he had worked 
as a police officer, and that he was currently having some 
difficulty applying for a job secondary to problems with his 
knee.  The veteran complained of some instability of his 
knees and pain, especially if he sits with his knees bent for 
a long period of time.  On physical examination, it was noted 
that the veteran had a long midline incision, which was 
widened about 2 centimeters over the left knee.  The incision 
was minimally tender to palpation and there was mild 
diminished sensation around the area of this incision.  There 
was considerable tenderness to palpation around the left 
patella with crepitus on patellofemoral compression.  Range 
of motion of the knee was from full extension to about 110 
degrees of flexion.  The knee was stable to varus and valgus 
stressors and also seemed stable to anterior and posterior 
drawer stresses.  There was tenderness on Lachman's test and 
the pivot shift test was very moderately positive.  There was 
no effusion.  McMurray's test was painful medially, but no 
pop or lock was noted.  An X-ray of the left knee disclosed 
degenerative changes with spurring and joint space narrowing 
without any defined acute fracture, displacement or 
dislocation identified.  Status post left anterior cruciate 
ligament repair was the diagnostic impression.  The examiner 
commented that the veteran had changes consistent with early 
degenerative joint disease by physical examination, which are 
associated with chronic anterior cruciate ligament 
instability, as well as limited flexion.  He added that the 
veteran will have increases in pain on an intermittent basis 
and will most likely have some changes consistent with 
patellofemoral joint disease the may worsen over time.  He 
observed that this problem would cause difficulty in long-
term ambulation, running, walking on uneven ground, and 
lifting heavy objects.  

VA progress notes compiled between March 1999 and 
January 2000 show that in September 1999, the veteran 
presented with complaints of ongoing discomfort in the knees 
with giving way and locking especially on the left.  On 
physical examination there was crepitus with active motion of 
the knees, especially the left, and instability, with the 
right greater than the left.  There was no evidence of 
effusion.  

On a physical therapy consultation in January 2000, the 
veteran complained of pain in the left knee at the lateral 
portion of the knee at the joint line. It was noted that 
motor strength of the left quadriceps was 4/5 and left 
hamstrings were 4 plus/5.  There was no ligamentous 
instability.  There was pain with flexion and extension.  


Analysis

In this case, the veteran essentially contends that the 
disability evaluations currently in effect for his left knee 
disorders do not adequately reflect the severity of his 
condition.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected disability 
evaluation, and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (1999).  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion and a part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.7, Plate II, 4.71(a), 
Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  See 38 C.F.R. §§ 4.71 
Plate II, 4.71(a), Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic 
Code 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involve is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each set major joint or group or minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.  

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion need 
not be compensable but must at least meet the criteria for a 
zero percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

The veteran's service-connected left knee disability has been 
separately rated by the RO during the appeal period under 
both Diagnostic Code 5003 and Diagnostic Code 5258 as 
10 percent and 20 percent disabling, respectively.  The Board 
must consider whether these diagnostic codes and the ratings 
assigned are appropriate based on the symptomatology 
demonstrated and the severity thereof.  The veteran's 
service-connected left knee disability, as shown by the 
evidence including his testimony and VA examinations and 
treatment records, and summarized above, has been manifested 
throughout the appeal period by limitation of motion, pain, 
crepitus, atrophy, weakness, instability, and subjective 
complaints of locking and "giving away," which the Board 
interprets as subluxation.  

With respect to functional limitation as manifested by 
limitation of motion due to arthritis, flexion of the 
veteran's left knee on VA examinations from December 1995 to 
his most recent VA examination in June 1999 has been found to 
be within 40 degrees of full.  Full range of motion of the 
knee as noted above is from 0 degrees (extension) to 140 
degrees (flexion).  Limitation of left knee flexion has been 
well below the criteria for a compensable rating under 
Diagnostic Code 5260.  

With respect to limitation of extension of the left knee 
under Diagnostic Code 5261, the Board notes that extension of 
the left knee on VA examinations has been full or has been 
limited to 10 degrees, with the exception of the examination 
in December 1995 during which extension was said to be 
limited to 30 degrees by pain.  The Board discounts that 
figure, as the examiner stated that the veteran's gait was 
generally normal, without support, and that there was no 
obvious limitation of motion.  Had extension been limited to 
30 degrees, the veteran could not have walked with a 
generally normal gait.  Later examinations show extension to 
10 degrees or to 0 degrees; ratable as 10 degrees, sufficient 
for a 10 percent evaluation under Diagnostic Code 5260 as 
noted above.  

Under the principles of DeLuca, however, further 
consideration is given to pain, weakness, atrophy, and other 
manifestations which affect function.  Generally the rating 
should address these manifestations as productive of 
additional loss of motion.  In the instant case, the veteran 
has pain and crepitus on motion, measurable quadriceps 
atrophy, and measurable quadriceps and hamstring weakness.  
His arthritis is sufficiently disabling that a 10 percent 
rating based on limitation of extension is inadequate.  It is 
the Board's judgment that these additional manifestations are 
comparable to additional loss of extension to the 20-degree 
point, warranting a 30 percent rating under Diagnostic Code 
5003-5261.

The Board observes that an evaluation of the same disability 
under various diagnoses as noted above is to be avoided.  See 
38 C.F.R. § 4.14 (1999).  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluation for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In this regard, we note that a 
precedent opinion from VA's Office of the General Counsel 
holds that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Code 5003 and 
5257.  VAOPGCPREC 23-97.  

There are additional manifestations of this disability which 
are different in character, affecting not the arc of motion 
but the ability of the knee to maintain position or move 
smoothly when required.  The veteran has reported locking and 
giving way.  These have not been confirmed medically, but 
some instability has been inconsistently found on 
examinations (June 1999) and on outpatient visits.  In the 
Board's judgment a separate 10 percent rating is warranted 
under Diagnostic Code 5257 for slight instability or 
subluxation.  See VAOPGCPREC 9-98.

In a recent decision, Fenderson v. West, 12 Vet. App. 19 
(1999, the Court held that in assigning an initial rating for 
disability following an initial award of service connection 
for that disability (as is the case here), separate 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Here, the Board finds that 
the disability is relatively stable, and has been so since 
the initial grant.  Therefore, a staged rating is 
inappropriate.

In reaching this decision, the Board has granted the benefit 
of the doubt to the veteran when the evidence has been 
approximately balanced, such as the examinations measuring 
extension to 0 degrees or to 10 degrees.  Otherwise, the 
above findings of fact reflect the preponderance of the 
evidence.  


ORDER

An initial rating of 30 percent is GRANTED for residuals of a 
left knee injury manifested by limitation of motion, pain, 
crepitus, muscle atrophy, and weakness, subject to 
regulations applicable to the payment of monetary benefits.

An initial rating of 10 percent is GRANTED for residuals of a 
left knee injury manifested by subluxation, instability, and 
locking, subject to regulations applicable to the payment of 
monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

